Citation Nr: 0730097	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-09 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied entitlement to the 
benefit currently sought on appeal.

The appellant appeared before the undersigned Veterans Law 
Judge in a hearing in Los Angeles in June 2007 to present 
testimony on the issue on appeal.  The hearing transcript has 
been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The appellant contends that her husband's service-connected 
post-traumatic stress disorder (PTSD) caused his physical 
debilitation immediately prior to his death.  The veteran's 
death certificate indicates that he died in September 2003 
from idiopathic cardiomyopathy.  In support of her claim, the 
appellant has submitted an opinion from the veteran's VA 
treating psychiatrist, dated in February 2005, which 
essentially stated that the veteran was experiencing 
progressively worsening stress, to a severe level, in the 
time leading up to his death.  He concluded that given the 
temporal association as well as the lack of evidence of other 
known causes of cardiomyopathy, it was reasonable to conclude 
that the cardiovascular stress of the veteran's uncontrolled 
PTSD was at least as likely as not a contributing factor in 
his sudden death.

It is unclear upon what medical basis the psychiatrist has 
relied in concluding a relationship between the veteran's 
PTSD and the cardiomyopathy of unknown cause.  He does not 
address the lack of complaint or treatment for any 
cardiovascular symptoms or disease in the medical record, 
which includes VA outpatient clinical records dated from 
February 1996 to August 2001.  Nor does he speak to any 
medical principles linking stress and sudden heart 
complications.  An addendum from this psychiatrist should be 
sought addressing these issues.

The veteran's death certificate indicates that an autopsy was 
performed; however, records of the same have not been 
associated with the claims file.  These records are directly 
relevant to the claim on appeal and should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the Los Angeles County 
Coroner's Office for the autopsy conducted of 
this veteran in September 2003.  

2.  After the September 2003 autopsy records are 
obtained and associated with the claims file, 
forward the veteran's claims file to the VA 
psychiatrist who submitted the February 2005 
opinion for an addendum.  He is asked to provide 
a medical basis for his conclusion that the 
veteran's PTSD contributed to, or caused, his 
sudden death from idiopathic cardiomyopathy.  
Attention is invited to the VA outpatient 
clinical records dated from February 1996 to 
August 2001, documenting no complaints referable 
to heart related symptoms.  Copies of any records 
considered by the VA psychiatrist, which are not 
in the claims file, should be included with the 
opinion addendum.

3.   Conduct any further development deemed 
necessary, to include consideration of whether 
the file should be forwarded to a cardiovascular 
specialist for an opinion on the matter at issue.

4.  Thereafter, readjudicate the issue on appeal.  
If the determination remains unfavorable to the 
appellant, she and her representative should be 
furnished a supplemental statement of the case 
which addresses all evidence associated with the 
claims file since the last statement of the case.  
The appellant and her representative should be 
afforded the applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

